            Case 1:19-cv-00004-CRK Document 2              Filed 01/04/19     Page 1 of 7




                 UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
UNITED STATES,                                   )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )
                                                 ) Court No. 19- 0004
KARNY ENTERPRISES, INC., GOOD TIMES USA          )
LLC, and GREAT AMERICAN ALLIANCE                 )
INSURANCE CO.,                                   )
                                                 )
      Defendants.                                )
_______________________________________________ )

                                           COMPLAINT

       The United States, through its undersigned attorneys, brings this civil action and alleges

the following:

       1.        This action is brought by the United States on behalf of the Department of

Homeland Security, U.S. Customs and Border Protection (CBP), to recover unpaid Federal

Excise Tax (FET), stemming from violations of 19 U.S.C. § 1592(a), with respect to 43 entries of

large cigars made between January 21, 2014, and April 22, 2015. Exhibit A (entry worksheet).

       2.        This Court possesses exclusive jurisdiction to entertain this matter pursuant to 28

U.S.C. § 1582.

       3.        At all relevant times, defendant, Karny Enterprises, Inc. (Karny), was a Florida

Corporation with an office at 841 Northeast 41st Ct. unit 841, Deerfield Beach, FL 33064, and

was authorized to import tobacco products into the United States.

       4.        At all relevant times, defendant, Good Times USA LLC (Good Times) was a

Florida limited liability company with an office at 8408 Temple Terrace Hwy., Tampa, Florida

33657, and was in the business of buying and selling tobacco products.
            Case 1:19-cv-00004-CRK Document 2              Filed 01/04/19     Page 2 of 7




       5.       At all relevant times, defendant, Great American Alliance Insurance Co. (Great

American), was a corporation doing business at 150 NW Point Blvd., 4 Fl/, Elk Grove Village, IL

60007, and was authorized to underwrite surety bonds.

       6.       At various times relevant to the complaint, Karny as principal, and Great

American as surety, executed two Continuous Basic Importation and Entry Bonds numbered:

(1) 9913FK632 (coverage amount $50,000 per bond year); and (2) 9914I8701 (coverage amount

$200,000 per bond year).

       7.       Under the terms of the bonds, Great American agreed with Karny to jointly and

severally guarantee payment of all duties, taxes and charges, not in excess of the coverage

amount per bond year, due as a result of the entry of merchandise into the United States during

each yearly period covered by each bond.

                                      Tobacco Excise Taxes

       8.       CBP is responsible for collecting FET for imported cigars either at the time of

importation on a Consumption Entry or following withdrawal from a bonded warehouse. 19

C.F.R. §§ 141.3; 27 C.F.R. § 41.62.

       9.       The FET rate for large cigars is “a tax equal to 52.75 percent of the price for

which sold but not more than 40.26 cents per cigar.” 26 U.S.C. § 5701(a)(2).

       10.      The “price for which sold,” id., for tobacco products in determining the amount of

FET is based upon the first sale from an importer to a domestic purchaser in an arm’s length

transaction. 26 U.S.C. § 4216(b)(1)(C); 26 C.F.R. § 48.4216(b)-2(e). If the product is not sold

in an arm’s length transaction, then “the tax under this chapter shall (if based on the price for

which the article is sold) be computed on the price for which such articles are sold, in the




                                                  2
             Case 1:19-cv-00004-CRK Document 2              Filed 01/04/19     Page 3 of 7




ordinary course of trade, by manufacturers or producers thereof, as determined by the Secretary.”

26 U.S.C. § 4216(b)(1).

           11.   The governing regulation directs that a sale is not at arm’s length if it is “made

pursuant to special arrangements between a manufacturer and a purchaser.” 26 C.F.R.

§ 48.4216(b)-2(e).

                               Karny’s and Good Times’s Violations

           12.   From January 21, 2014, and April 22, 2015, Karny, as importer of record,

imported large cigars from the Dominican Republic into the United States under cover of

approximately 43 entries, identified in Exhibit A. Great American was the surety for all of these

entries.

           13.   The imported cigars were manufactured in the Dominican Republic and exported

by Rolida Investments (Rolida).

           14.   Good Times was the consignee for each entry of cigars, and each shipment was

sent directly to Good Times’s place of business in Tampa, Florida, after release from the

warehouse.

           15.   The FET for each entry was based on a purported sales price from Karny to Good

Times, which was the purported sales price between Rolida and Karny, plus a separate agreed

upon charge per carton of cigars, as opposed to the arm’s length sales price from Good Times to

its customers.

           16.   The cigars were imported and sold pursuant to a scheme under which Karny acted

as a pass-through entity for Good Times’s purchases of cigars from Rolida.

           17.   Under this scheme, the business relationship between Karny and Good Times was

not that of a buyer and seller in an arm’s length transaction.


                                                   3
          Case 1:19-cv-00004-CRK Document 2               Filed 01/04/19     Page 4 of 7




        18.    Specifically, Karny and Good Times had an agreement for importing cigars from

Rolida. Under this arrangement, Karny would provide two invoices to Good Times for every

shipment received from Rolida. The first invoice itemized the tobacco products and the cost of

goods from Rolida. The second invoice included FET, USDA tobacco buyout payments,

customs broker’s fees, and harbor maintenance fees, among other fees incident to entry. Good

Times would wire funds to Karny to cover the cost of the first invoice, plus a one dollar per

carton commission. On receiving proof Good Times’s wired funds had been provided to Rolida,

Good Times would wire funds to Karny for the second invoice covering the taxes and incidental

fees.

        19.    All funds for the transactions underlying the 43 subject entries were fronted by

Good Times.

        20.    In addition to the control evinced in the contract, Good Times owned the

trademarks for all imported products and thus controlled all United States importations of the

imported merchandise. 19 U.S.C. § 1526(a).

        21.    This arrangement involved sales “made pursuant to special arrangements between

a manufacturer and a purchaser,” 26 C.F.R. § 48.4216(b)-2(e), thus resulting in false declarations

of the prices at which the subject cigars were sold. Defendants failed to disclose this “special

arrangement” under which it based the value of the merchandise for FET purposes.

        22.    In addition to omitting the fact that their merchandise had been valued for FET

purposes pursuant to the undisclosed “special arrangements” identified above, Karny and Good

Times violated 19 U.S.C. § 1401a by using “transaction value” at the time of entry on the entry

documents for the subject entries, despite the fact that the merchandise did not qualify for such




                                                 4
         Case 1:19-cv-00004-CRK Document 2               Filed 01/04/19     Page 5 of 7




treatment. These undervaluations pursuant to section 1401a further comprised “material false

statements” in violation of 19 U.S.C. § 1592(a).

       23.     The false statements and/or omissions identified in paragraph 12 through 22 were

material because they had the potential to affect determinations made by CBP concerning

defendants’ liability for FET.

       24.     Good Times, as the consignee responsible for introducing the merchandise into

the commerce of the United States, and Karny, as the importer of record, did not exercise

reasonable care and, thus, violated 19 U.S.C. § 1592(a). Specifically, through their transactions,

Good Times and Karny, without regard for the lawful manner of determining the amount of FET

due, caused the amount of FET owed on the subject entries to be understated by $750,822.14.

       25.     As a result of the violations described in paragraphs 12 through 23 above, the

United States was deprived of lawful Federal Excise Tax in the amount of $750,822.14, all of

which remains unpaid.

                                            COUNT I

       26.     The allegations contained in paragraphs 1 through 25 above are restated and

incorporated by reference.

       27.     Based their violations of 19 U.S.C. § 1592(a) and under 19 U.S.C. § 1592(d),

Good Times and Karny are liable to the United States for $750,822.14 in unpaid Federal Excise

Tax owed for the subject entries.

                                               COUNT II

       28.     The allegations contained in paragraphs 1 through 27 above are restated and

incorporated by reference.




                                                   5
         Case 1:19-cv-00004-CRK Document 2                   Filed 01/04/19   Page 6 of 7




       29.     Based on Karny’s violations of 19 U.S.C. § 1592(a) and Great American’s

agreement to pay any duties, taxes, or fees owed upon entries of merchandise subject to Karny’s

continuous entry bonds, Great American is liable to the United States for $250,000.00 in unpaid

Federal Excise Tax owed for the subject entries.

                                               COUNT III

       30.     The allegations contained in paragraphs 1 through 29 above are restated and

incorporated by reference.

       31.     Great American is liable for mandatory statutory interest running from the date of

demand pursuant to 19 U.S.C. § 580.

                                               COUNT IV

       32.     The allegations contained in paragraphs 1 through 31 above are restated and

incorporated by reference.

       33.     In addition to Great American’s liability for mandatory interest under 19 U.S.C.

§ 580, Great American, Karny, and Good Times are liable for prejudgment interest running from

the date of entry, and any other interest provided by law.

       WHEREFORE, the United States respectfully requests that the Court enter judgment

against defendants, Karny, Good Times, and Great American, for the relief requested in Counts I

through IV above, plus attorney fees, and such other and further relief as may be just and

appropriate, including any interest provided by law.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       JEANNE E. DAVIDSON
                                                       Director


                                                   6
         Case 1:19-cv-00004-CRK Document 2     Filed 01/04/19     Page 7 of 7




                                            /s/ L. Misha Preheim for
                                            CLAUDIA BURKE
                                            Assistant Director
OF COUNSEL:
PATRICK BRUCE                               /s/ STEPHEN C. TOSINI
Attorney                                    Senior Trial Counsel
Office of the Assistant Chief Counsel       Department of Justice
U.S. Customs and Border Protection          Civil Division
Miami, FL                                   Commercial Litigation Branch
                                            P.O. Box 480, Ben Franklin Station
                                            Washington, D.C. 20530
                                            Tel: (202) 616-5196
                                            Fax: (202) 514-7969
                                            stephen.tosini@usdoj.gov

January 4, 2019                             Attorneys for Defendant




                                        7
